Citation Nr: 0415748	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-20 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for the award of disability and indemnity compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO granted service connection for the cause of the 
veteran's death, effective January 1, 2002.  The appellant 
filed a notice of disagreement (NOD) in March 2002 as to the 
assigned effective date, and the RO issued a statement of the 
case (SOC) in November 2002.  The appellant filed a 
substantive appeal in December 2002.  

The Board notes for purposes of clarifying the issue on 
appeal that the RO in its February 2002 decision granted 
service connection for the cause of the veteran's death in 
relation to his service-connected lung cancer, and that the 
appellant in her March 2002 NOD contended that service 
connection for the cause of the veteran's death is also 
warranted with respect to diabetes.  The Board will consider 
this contention by the appellant, however, not for purposes 
of establishing service connection for cause of death in the 
first instance, a benefit already awarded as noted above, but 
for determining whether there is any basis for service 
connection for cause of death that would entail an effective 
date prior to January 2002 for DIC benefits.  

The Board additionally points out that in its December 2003 
letter, the Board requested that the appellant provide 
clarification as to whom she had designated as her 
representative, and the appellant responded in January 2004 
that The American Legion was her designated representative.          


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran died on July [redacted], 1998.
3.	The veteran's death certificate lists the immediate cause 
of death as non-small cell lung cancer, with other 
significant conditions contributing to death but not 
resulting in the underlying cause, listed as tobacco use and 
diabetes.

4.	Based on a change in the law, service connection for lung 
cancer as the cause of the veteran's death has been 
established, effective January 1, 2002.

5.	The weight of the medical evidence establishes that the 
veteran's diabetes did not cause or contribute substantially 
or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2002, for the award for service connection for the cause of 
the veteran's death, and, hence, for the award of DIC, have 
not been met.  38 U.S.C.A. §§ 1310, 5110 (West 2002); 38 
C.F.R. §§ 3.312, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

Through the November 2002 SOC, and the RO's letters of 
August 2002 and January 2001, the RO notified the appellant 
and her representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with her appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim.  Pursuant to the November 2002 SOC, and 
the RO's August 2002 and January 2001 letters, the appellant 
and her representative also have been afforded various 
opportunities to present evidence and argument in support of 
the claim.  The RO's August 2002 letter in particular 
informed the appellant of the opportunity to submit medical 
evidence from Dr. Frances Collichio, the private physician 
who signed the veteran's death certificate in 1998, and the 
RO further informed the appellant that this medical evidence 
should include Dr. Collichio's rationale regarding his 
indication on the death certificate that diabetes 
contributed to the veteran's death.  In its January 2001 
letter, sent to the appellant in connection with her initial 
claim for service connection for the cause of the veteran's 
death, the RO informed the appellant as to what evidence had 
already been received with respect to her claim, and then 
requested that the appellant provide authorization to enable 
it to obtain any additional outstanding private or VA 
medical records pertaining to the veteran's diabetes and 
lung cancer disabilities.  Through the RO's August 2002 and 
January 2001 letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the claimant of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the appellant.  As 
indicated above, the RO
issued the November 2002 SOC explaining what was needed to 
substantiate the claim, within approximately one year of the 
February 2002 rating decision on appeal; the appellant has 
thereafter been afforded the opportunity to respond.  
Moreover, the RO specifically notified the appellant of the 
VCAA duties to notify and assist initially in its January 
2001 letter, and the appellant subsequently responded that 
the veteran had received medical treatment through the 
Western Medical Group, a private medical practice located in 
North Carolina; the RO later obtained all outstanding 
records from this source.  The RO also notified the 
appellant in August 2002, pursuant to the VCAA duties to 
notify and assist, of the opportunity to submit evidence 
from Dr. Frances Collichio, and the appellant submitted a 
statement from this physician in August 2002.  Additionally, 
the appellant has not informed the RO, in response to both 
its August 2002 and January 2001 letters, of any additional 
medical treatment records or medical opinions that have not 
yet been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that any
additional action is needed to comply with the duty to 
assist the appellant.  As
indicated below, the RO has obtained the medical records 
from Western Medical Group that the appellant identified in 
her response to the RO's January 2001 letter, and has also 
arranged for the issuance of an August 2001 VA medical 
opinion as to the matter of service connection for cause of 
death in relation to diabetes.  Moreover, the appellant has 
been given opportunities to submit evidence to support her 
claim, and has submitted the August 2002 written statement 
from Dr. Collichio.  Significantly, neither the appellant 
nor her representative has identified any additional sources 
of medical evidence, to include from any private treatment 
providers, or otherwise identified any other outstanding 
pertinent evidence.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Background

The veteran's death certificate indicates that the immediate 
cause of death in July 1998 was non-small cell lung cancer, 
with an onset of two months before the veteran's death.  No 
underlying causes (diseases that initiated events of 
resulting death) were listed.  Diabetes and tobacco use were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause.  The certificate 
indicated that the place of death was Central Carolina 
Hospital.  

The veteran served on active duty with the Army from December 
1960 to December 1981, and he served in Vietnam from August 
1965 to November 1965.  Complete SMRs are unavailable, as 
documented by the RO in September 2002, however, those SMRs 
that are available do not provide any information regarding 
symptoms of or treatment for diabetes.    

Medical records from the Western Medical Group from November 
1995 to July 1998 document the veteran's ongoing treatment 
for symptoms of diabetes, including hyperglycemia.  A series 
of blood sugar tests conducted from April 1998 to May 1998 
indicated that the veteran had above average blood sugar 
levels.  These records also indicate that the veteran was 
prescribed glucotrol for treatment of his diabetes.

Records from the Central Carolina Hospital document that on 
July 20, 1998 the veteran was admitted to the emergency room 
and that he appeared disoriented.  The veteran had recently 
been undergoing treatment at the hospital for metastatic non-
small carcinoma of the lung.  Upon admission it was noted 
that the veteran had elevated blood glucose and post-
obstructive pneumonia on the right side.  On neurologic 
examination, the veteran was disoriented and unable to follow 
commands, and the treating physician, Dr. Collichio, 
indicated that this could be due to either the elevated blood 
glucose, post-obstructive pneumonia, or brain metastasis of 
the veteran's lung cancer.  Dr. Collichio indicated that 
further treatment of the veteran would involve a CT scan of 
the brain, a repeat chest x-ray, and management of the 
veteran's blood sugar with insulin and intravenous fluids.  A 
subsequent record for July [redacted], 1998, identified as a 
Discharge Summary, indicated that no additional radiation 
therapy had been provided in accordance with the patient's 
prior wishes.  Dr. Collichio stated further that despite 
correcting the veteran's blood sugar level with an insulin 
drip and intravenous fluids, the veteran remained extremely 
ill and confused.  Following the withdrawal of antibiotics 
and other care, the veteran was pronounced dead from non-
small cell carcinoma of the lung.

The appellant submitted a claim for DIC benefits, on the 
basis of service connection for cause of death, in August 
1998.  

In its November 1999 decision, the RO denied the claim for 
service connection for the cause of the veteran's death.  The 
RO stated as the basis for its decision that while the 
veteran's immediate cause of death was non-small cell lung 
cancer, a condition for which presumptive service connection 
is available, the appellant filed her DIC claim more than 30 
years after the veteran's service in Vietnam, and thus beyond 
the then-existing 30 year limitation on presumptive service 
connection for lung cancer due to herbicide exposure under 38 
C.F.R. § 3.307 (a)(6) (2001).  The RO further stated that 
there was no evidence that any other service-connected 
disability contributed to or materially hastened the 
veteran's death.  

In January 2001, the appellant submitted a statement to the 
RO in which she requested that the RO provide more extensive 
consideration to the question of service connection for 
diabetes as a cause of the veteran's death.

An August 2001 VA medical opinion, based on a review of the 
claims file, notes the examiner's determination that the 
cause of the veteran's death was non-small cell carcinoma of 
the lung, and that there are no medical findings of record 
that contradict this determination.  The examiner also stated 
that although the veteran "did have diabetes... and in his 
last illness had an elevated blood sugar," the veteran's 
diabetes was "treated to the point at where while he was 
still severely ill, this did not change his illness."  The 
examiner further stated that there was no evidence that the 
veteran's diabetes contributed to the veteran's death, and 
concluded that it was not at all likely that diabetes was a 
contributory cause of the veteran's death.    

In its February 2002 decision, the RO granted service 
connection for the cause of the veteran's death, on the basis 
that service connection for lung cancer as the cause of the 
veteran's death was now warranted due to the enactment of The 
Veteran's Educational Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (later codified at 38 U.S.C.A. 
1116(f)), which repealed the 30-year limitation on 
presumptive service connection for lung cancer due to 
herbicide exposure in Vietnam.  The RO assigned an effective 
date of January 1, 2002, the effective date of the provision 
in The Veteran's Educational Benefits Expansion Act of 2001 
that repealed the 30-year limitation.     

In her March 2002 NOD, the appellant requested an earlier 
effective date for DIC, contending that the evidence 
warranted a grant service connection for the cause of death 
as due to diabetes, thus entitling her to an effective date 
prior to January 2002 for the award of DIC benefits.  

In August 2002 the appellant submitted a written statement 
from Dr. Collichio, the private hematologist and oncologist 
who completed the death certificate in 1998, stating that the 
veteran died of non-small cell lung cancer after a two month 
illness, and that the veteran's diabetes "may have 
contributed to the severity of the illness because it could 
have caused [an] impaired immune system." 

In her December 2002 substantive appeal, the appellant 
asserted that the August 2001 VA medical opinion and the 
August 2002 private medical opinion were in relative 
equipoise, and that therefore the appellant should prevail on 
her effective date claim.

III.	Analysis
 
The appellant's central contention is that an effective date 
prior to January 1, 2002 is warranted for entitlement to DIC 
benefits on the basis that the veteran's death was due to 
diabetes as well as lung cancer. 
  
To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2003).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.
The effective date of an award of DIC is generally the date 
of receipt of the claimant's election for DIC benefits.  38 
C.F.R. § 3.400 (c)(4)(iii) (2003).  However, in instances 
where DIC is awarded pursuant to a grant of service 
connection for cause of death based on a liberalizing law or 
regulation, the effective date of the award shall be fixed in 
accordance with the facts found, but cannot be earlier than 
the effective date of the regulatory change and cannot be 
earlier than one year prior to the date of receipt of the 
claim.  38 C.F.R. §§ 3.114(a), 3.400(p). 
   
As noted above, in the February 2002 rating decision on 
appeal, the RO awarded DIC benefits, effective January 1, 
2002.  The basis for the award was that there had been a 
change in the law removing the 30-year presumption period for 
lung cancer as a result of Agent Orange exposure.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2003); Veteran's Educational 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (later codified at 38 U.S.C.A. 1116(f)).  See also Fed. 
Reg. 34,539 (June 10, 2003).  Hence, as of the date of the 
change in law, the lung cancer resulting in the veteran's 
death (though manifested more than 30 years after his 
discharge from service) could be deemed associated with the 
veteran's presumed Agent Orange exposure during his Vietnam 
service, thus providing a basis for the award of DIC 
benefits. 

The Board notes that pursuant to a May 2001 liberalizing 
regulation, diabetes was added to the list of diseases 
presumed to be associated with exposure to Agent Orange 
during service in Vietnam, and further that this regulation 
provided an effective date in July 2001.  See 66 Fed. Reg. 
23,166 (May 8, 2001) (to be codified later at 38 C.F.R. § 
3.309(e)).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently determined in 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002) that the correct effective date for this 
liberalizing regulation was in May 2001.  Hence, if evidence 
establishes that the diabetes either caused or contributed 
substantially or materially to cause the veteran's death 
(thus providing a basis for a grant of service connection for 
the cause of the veteran's death - as due to diabetes), such 
evidence could, potentially, establish an earlier effective 
date for the award of DIC benefits.      

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that, in this 
case, the weight of the medical evidence of record 
establishes that diabetes neither caused nor contributed 
substantially or materially to cause the veteran's death.  
The death certificate reflects that the immediate cause of 
death on July [redacted], 1998 was non-small cell lung carcinoma.  No 
underlying causes of death were stated, and tobacco use and 
diabetes were listed as significant conditions contributing 
to the veteran's death.   

In August 2001, a VA physician provided a medical opinion, 
following an examination of the claims file, that the 
veteran's cause of death was non-small cell carcinoma of the 
lung and that it was unlikely that diabetes was a 
contributory cause of the veteran's death.  This physician 
further noted that while the veteran did have elevated blood 
sugar in the end stages of his illness, this condition was 
treated to the extent that the condition did not change his 
illness or contribute to his death.  In a separate August 
2002 written statement Dr. Collichio, the private physician 
who completed the death certificate in 1998, stated that the 
veteran's diabetes "may have contributed to the severity of 
the illness because it could have caused [an] impaired immune 
system," and did not indicate that he had reviewed any of 
veteran's medical records.  He also did not note what 
evidence served as the basis for his opinion. 

The appellant and her representative have essentially 
asserted that the evidence is in equipoise-that the record 
contains one medical statement identifying diabetes as a 
cause of the veteran's death and one that does not-and that 
reasonable doubt should be resolved in the veteran's favor.  
The Board finds, however, that as the medical opinions on the 
relationship between the veteran's condition and his service 
are not equally persuasive, the evidence is not in "relative 
equipoise" for purposes of giving the veteran the benefit of 
the doubt.  See 38 C.F.R. § 3.102 (2003).  

In this regard, the Board notes that there is nothing in the 
record to indicate that Dr. Collichio reviewed the veteran's 
medical history before offering his opinion, nor was there 
any indication of the basis for his opinion.  By contrast, 
the VA physician who provided the August 2001 medical opinion 
clearly reviewed the veteran's claims file.  Moreover, the 
August 2002 opinion of Dr. Collichio indicated what may have 
been a cause of death, whereas the VA physician's opinion was 
more definitive and couched in terms that reflect 
consideration of the benefit of the doubt doctrine.  

Additionally, the VA examiner's opinion appears to be more 
consistent with other evidence of record indicating that the 
veteran's diabetes was not a significant factor in his death.  
Treatment records from the Western Medical Group from April 
1998 to May 1998 document that the veteran periodically had 
above average levels of glucose, but do not indicate any 
other diabetes symptoms, subjective complaints by the veteran 
with respect to diabetes, or ongoing health risks associated 
with these glucose levels.  July 1998 records from Central 
Carolina Hospital also document that when admitted the 
veteran had elevated blood sugar, but that this condition was 
treated through an insulin drip and intravenous fluids, and 
that after the treatment the veteran's overall medical 
condition did not improve to any extent.      
 
Under these circumstances, the Board finds that the August 
2001 VA medical opinion is more probative on the question of 
the relationship, if any, between the veteran's diabetes and 
his death, and is, thus, entitled to more weight.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the appellant's assertions in 
adjudicating this claim.  While the Board does not doubt the 
sincerity of the appellant's belief that the veteran's 
diabetes contributed to his death, as a layperson, without 
appropriate medical training and expertise, she simply is not 
competent to offer a probative opinion on a medical matter, 
such as whether the veteran's diabetes mellitus caused or 
substantially or materially contributed to cause the 
veteran's death.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the record presents no persuasive basis for establishing 
diabetes mellitus as the cause of the veteran's death, there 
is no legal basis for granting an effective date earlier than 
January 1, 2002 for the award of DIC to the appellant.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). 


ORDER

Entitlement to an effective date earlier than January 1, 2002 
for the award of DIC benefits is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



